IN THE SUPREME COURT OF TENNESSEE
                             AT JACKSON
                              November 2, 2016 Session

                 STATE OF TENNESSEE v. JAMES HAWKINS

               Automatic Appeal from the Court of Criminal Appeals
                        Criminal Court for Shelby County
                        No. 0806057    Chris Craft, Judge

                           _____________________________

                  No. E2012-00412-SC-DDT-DD – Filed May 1, 2017
                         _____________________________


SHARON G. LEE, J., concurring.

       I concur fully with the Court’s opinion except for the analysis regarding the
proportionality review. In 1997, this Court narrowed the scope of the proportionality
review required by Tennessee Code Annotated section 39-13-206(c)(1)(D) by limiting its
consideration to only those cases in which the death penalty had been sought. State v.
Bland, 958 S.W.2d 651, 666 (Tenn. 1997). A majority of this Court reaffirmed this
truncated approach in State v. Pruitt, 415 S.W.3d 180, 217 (Tenn. 2013). In Pruitt, I
joined Justice William C. Koch, Jr. in dissenting from the Court’s decision to continue
following the Bland approach, as it improperly narrows the proportionality review
required by Tennessee Code Annotated section 39-13-206(c)(1)(D). Pruitt, 415 S.W.3d at
230 (Koch and Lee, JJ., concurring and dissenting). We determined that the Court should
return to its pre-Bland proportionality analysis by considering “all first degree murder
cases in which life imprisonment or a sentence of death has been imposed” and focusing
on whether the case under review more closely resembles cases that have resulted in the
imposition of the death penalty than those that have not. Id. at 230-31 (Koch and Lee, JJ.,
concurring and dissenting).

       I have performed the broader, pre-Bland review in this case, as I find it more
consistent with the requirement of Tennessee Code Annotated section
39-13-206(c)(1)(D). Based on a review of all similar first degree murder cases, including
those in which the death penalty was not sought, I have concluded that Mr. Hawkins’
personal background and the nature of the capital crime he committed closely resemble
the personal backgrounds and the crimes committed by other persons who have received
a death sentence than those that have not. Accordingly, as required by Tennessee Code
Annotated section 39-13-206(c)(1)(D) and based on the facts in this record, I find that
Mr. Hawkins’ death sentence is “[neither] excessive [n]or disproportionate to the penalty
imposed in similar cases, considering both the nature of the crime and the defendant.”



                                                _________________________________
                                                SHARON G. LEE, JUSTICE




                                          -2-